Exhibit 10.6

 

THIS TRI-PARTITE AGREEMENT is made as of December 17, 2004

 

BETWEEEN:

 

ROXIO, INC.

 

(hereinafter called “Roxio”)

 

OF THE FIRST PART

 

AND

 

SONIC SOLUTIONS

 

(hereinafter called “Sonic”)

 

OF THE SECOND PART

 

AND

 

ENTRUST, INC.

 

(hereinafter called “Entrust”)

 

OF THE THIRD PART

 

WHEREAS:

 

A.   Sobrato Interests II, a California limited partnership (the “Landlord”), as
landlord, and Entrust, as tenant, entered into a certain lease dated November
14, 2000 for the building commonly known as 455 El Camino Real, Santa Clara,
California, which lease was amended by a first amendment to lease made July 26,
2001, and was further amended by an amendment of lease made August 12, 2002 (the
lease as so amended being herein called the “Lease”); B.   Entrust, as
sublessor, and Roxio, as sublessee, entered into a certain sublease agreement
made as of October 31, 2001 which sublease was amended by an amending agreement
made as of September 30, 2002 (the sublease as so amended being herein called
the “Sublease”); C.   By a landlord’s consent to sublease (the “Consent”)
entered into between the Landlord, Entrust and Roxio, the Landlord consented to
the Sublease; D.   Roxio, as subsublessor, and Cenzic, Inc. (“Cenzic”), as a
sub-subtenant, entered into a certain sub-sublease agreement, dated February 6,
2004 (the “Sub-Sublease”) for a portion of Roxio’s premises as more particularly
described in the Sub-Sublease; and E.   From and after December 17, 2004 (the
“Assignment Date”), Roxio proposes to assign to Sonic all of its right, title
and interest in the Sublease and the unexpired residue of the term of years
granted by the Sublease (the “Term”) together with all of its right, title and
interest in the Sub-Sublease (such transactions being herein called the
“Assignment”).



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained and subject to the terms and conditions hereinafter
set forth, the parties agree as follows:

 

1.   No Release. Roxio agrees that the assignment of the Sublease to Sonic shall
not release Roxio of its obligations under either or both the Sublease or
Sub-Sublease or alter its primary liability to pay the Rent (as defined in the
Sublease) and to perform all other covenants, agreements, liabilities, duties
and obligations to be performed by Roxio under the Sublease. Further, the
acceptance of Rent by Entrust from Sonic or any other person shall not be deemed
to be a waiver by Entrust of any provision of this agreement or the Sublease. In
the event of default by Sonic or any successor of Sonic, in the performance of
any of the terms of the Sublease, Entrust may proceed directly against Roxio
without the necessity of exhausting remedies against Sonic or its successor. 2.
  Sonic’s Assumption of the Subtenant’s Obligations. Sonic covenants with
Entrust that it will throughout the Term and any renewal or extension thereof,
pay the Rent (as defined in the Sublease) at the time and in the manner provided
in the Sublease and observe and perform and be bound by the covenants, provisos
and conditions on the part of the sublessee contained in the Sublease. In the
event of default, Sonic or any successor of Sonic in the performance of any of
the terms of the Sublease, Entrust may proceed directly against Sonic without
the necessity of exhausting remedies against Roxio. 3.   Specific Provisions of
the Assignment. The entering into of this agreement by Entrust does not
constitute approval of any of the provisions of the Assignment or agreement
thereto or therewith, nor shall the same be construed to amend the Sublease in
any respect, any purported modifications being solely for the purpose of setting
forth the rights and obligations as between Roxio and Sonic, but not binding
Entrust. Furthermore, in the case of any conflict between the provisions of this
agreement and the provisions of the Sublease, the provisions of this agreement
shall prevail unaffected by the Assignment. 4.   Limited Consent. The entering
into of this agreement by Entrust does not and shall not be construed or applied
to be a consent to any other matter for which Entrust’s consent is required
under the Sublease, including without limitation, any alterations under the
Sublease. 5.   Sonic’s Continuing Liability. Sonic shall be liable to Entrust
for any default under the Sublease, whether such default is caused by Sonic or
Cenzic or anyone claiming by or through either Sonic or Cenzic, but the
foregoing shall not be deemed to restrict or diminish any right which Entrust
may have against Cenzic in law or in equity for violation of the Sublease or
otherwise, including, without limitation, the right to enjoin or otherwise
restrain any violation of the Sublease by Cenzic. 6.   Default by Sonic under
the Sublease. From and after the Assignment Date, if Sonic defaults under the
Sublease, Entrust may elect to receive directly from Cenzic all sums due or
payable to Sonic by Cenzic pursuant to the Sub-Sublease. Upon written notice
from Entrust to Cenzic, Sonic hereby irrevocably directs Cenzic to thereafter
pay to Entrust any and all sums due or payable under the Sub-Sublease. In such
event, Sonic shall receive from Entrust a corresponding credit for such sums
against any payments then due or thereafter becoming due from Sonic. 7.  
Notices by Sonic to Cenzic. Sonic agrees to promptly deliver a copy to Entrust
of all notices of default and all other notices sent by Sonic to Cenzic under
the Sub-Sublease. All copies of any such notices shall be delivered personally
or sent by United States registered or certified mail, postage prepaid, return
receipt requested, to Entrust.

 

2



--------------------------------------------------------------------------------

8.   2003 and 2004 Adjustments. Sonic and Roxio hereby direct Entrust to pay to
or collect from Roxio, as the case may be, any adjustments of additional rent
relating to the 2003 calendar year. Roxio and Sonic further direct Entrust to
pay to or collect from Sonic, as the case may be, any adjustments of additional
rent relating to the 2004 calendar year. 9.   Sold Furniture. Roxio agrees to
pay Entrust the sum of Forty-Six Thousand Dollars ($46,000) plus the applicable
taxes (the “Sale Price”) for the sale of the furniture listed in Exhibit “A” to
this agreement (the “Sold Furniture”) by Entrust to Roxio; such Sale Price to be
paid by Roxio within forty-five days of receipt of an invoice therefor from
Entrust. Upon receipt of the Sale Price, in full, from Roxio, Sonic and Entrust
agree to amend Exhibit D to the Sublease to exclude the Sold Furniture. 10.  
Roxio’s Letter of Credit. Entrust agrees to surrender to Roxio the letter of
credit provided to Entrust by Roxio pursuant to section 13.5 of the Sublease
upon receipt of a replacement irrevocable, unconditional, standby letter of
credit in the amount of $700,000 from a financial institution reasonably
approved by Entrust to secure Sonic’s obligation to Entrust from and after the
Assignment Date and otherwise in the form and on the terms described in section
13.5 of the Sublease. Sonic has requested that the replacement letter of credit
be permitted to specify a termination date of January 30, 2007 (being 60 days
following the expiry of the Term of the Sublease). Entrust has agreed to this
request provided section 13.5 of the Sublease is amended to provide that if
Sonic attorns to the Landlord pursuant to section 6 of the Consent, Sonic shall
immediately so advise Entrust of such attornment, and within thirty (30) days of
such attornment, but in any event not later than December 31, 2006, Sonic shall
deliver to Entrust either: (i) an amendment to the existing letter of credit
changing the termination date to the sixtieth day following the expiration of
the Term as changed by section 6 of the Consent; or (ii) deliver to Entrust a
replacement irrevocable, unconditional, standby letter of credit in the amount
of $700,000 from a financial institution reasonably approved by Entrust to
secure Sonic’s obligation to Entrust for the period from January 1, 2007 to and
including the sixtieth day following the expiration of the Term as changed by
section 6 of the Consent, and otherwise in the form and on the terms described
in section 13.5 of the Sublease. Entrust and Sonic each agree to act reasonably
and good faith in this regard. 11.   Entrust’s Letter of Credit. Entrust and
Roxio agree to arrange to have the letter of credit provided to Roxio by Entrust
pursuant to section 13.2 of the Sublease (the “Entrust Letter of Credit”) either
transferred to Sonic, as beneficiary, or alternatively, surrendered for
cancellation and a replacement irrevocable, unconditional standby letter of
credit in the amount of $6,200,000 issued by an Issuer (as defined in the
Sublease) in the form and on the terms described in section 13.2 of the
Sublease. Entrust and Roxio each agree to act reasonably and in good faith in
this regard. 12.   Reimbursement of Costs and Fees. Roxio agrees to reimburse
Entrust its legal fees incurred with respect to the Assignmnet to a maximum
amount of Five Thousand, Five Hundred Dollars ($5,500) plus the applicable
taxes, any fees charged to Entrust by the Landlord with respect to the
Assignment, together with any fee charged by the Royal Bank of Canada to cancel
and re-issue the Entrust Letter of Credit (as defined is section 11 of this
agreement); each such reimbursement payment to be paid within forty-five (45)
days of receipt of an invoice therefor from Entrust.

 

3



--------------------------------------------------------------------------------

13.    Notices. Any notice or other document required or permitted to be given
under this agreement shall be in writing and shall be given by personal delivery
or sent by pre-paid registered mail addressed:      (a)    in the case of
Entrust to:           Associate General Counsel           Entrust Group of
Companies           1000 Innovation Drive           Ottawa, ON, K2K 3E7      (b)
   and in the case of Roxio to:           Legal Department           Napster  
        9044 Melrose Ave,           Los Angeles, CA 90069      (c)    and in the
case of Sonic to:           Legal Department           Sonic Solutions          
101 Rowland Way           Novato, CA 94945      or to such other address as any
party may from time to time by notice given in accordance with this section
direct, and any such notice or other document sent by registered mail shall be
conclusively considered to be given two (2) business days following the date of
mailing. 14.    Obligations as Covenants. Each obligation expressed in this
agreement, even though not expressed as a covenant, is considered to be a
covenant for all purposes. 15.    Successors and Assigns. This agreement binds
and benefits the parties and their respective successors and assigns. 16.   
Partial Invalidity. If any provision of this agreement or the application of it
to any person or circumstances is held to any extent invalid or unenforceable,
the remainder of this agreement or the application of the provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable is not affected. 17.    Headings. The section headings are not to
be considered when interpreting this agreement. 18.    Time of Essence. Time is
of the essence of this agreement. 19.    Further Assurances. The parties shall
do and execute all such further acts, deeds, instruments, or things as may be
necessary or desirable for the purpose of carrying out the intent of this
agreement. 20.    Counterparts and Facsimile. This agreement may be executed in
any number of counterparts. Each executed counterpart shall be deemed to be an
original and all executed counterparts taken together shall constitute one
agreement. Each of the

 

4



--------------------------------------------------------------------------------

    parties hereto may execute this agreement by signing any such counterpart.
Each party hereto agrees that a copy of any signature page of this agreement
with a facsimile form of the signature of the person or persons signing this
agreement on behalf of such party shall constitute all required evidence of the
execution and delivery of this agreement by such party, it being agreed by the
parties that execution of this agreement by facsimile transmission is binding.
Each party that executes this agreement by facsimile transmission, shall as soon
as reasonably practicable thereafter forward to each of the other parties
originally executed copies of the same.

 

…IN WITNESS WHEREOF

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have duly executed this agreement.

 

   

SIGNED, SEALED AND DELIVERED

In the presence of

 

)

)

   ROXIO, INC.         )                  )    Per:   /s/ Bill Growney         )
      

--------------------------------------------------------------------------------

        )    Name:   Bill Growney         )    Title:   General Counsel        
)                  )                  )    SONIC SOLUTIONS         )           
      )                  )    Per:   /s/ A. Clay Leighton         )       

--------------------------------------------------------------------------------

        )    Name:   A. Clay Leighton         )    Title:   Senior Vice
President         )                  )                  )    ENTRUST, INC.      
  )                  )                  )    Per:   /s/ David Wagner         )
      

--------------------------------------------------------------------------------

        )    Name:   David Wagner         )    Title:   SVP and CFO         )   
              )         

 

6



--------------------------------------------------------------------------------

Exhibit “A”

 

Furniture to be excluded from Exhibit “D” to the Sublease